Citation Nr: 0817353	
Decision Date: 05/27/08    Archive Date: 06/09/08	

DOCKET NO.  97-23 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), depression, and a bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1954 to July 
1956.

A review of the evidence of record reveals that in a June 
2007 decision, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a chronic acquired 
psychiatric disability, to include PTSD, depression, and a 
bipolar disorder.  Also denied was the claim for a total 
rating based on individual unemployability due to the 
severity of service-connected disability.  The appellant 
appealed the denial of his claim for service connection for a 
chronic acquired psychiatric disability to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2007, the Court granted a Joint Motion to Vacate and REMAND 
the Board's June 2007 decision and the case was remanded to 
the Board for further action by Order dated in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
should further action be required.

REMAND

A longitudinal review of the record shows the veteran has not 
been provided with specific notice of certain provisions that 
apply to cases involving PTSD based on allegations of 
personal or sexual assault.  See 38 C.F.R. § 3.304 (f) (3) 
(2007).  (If the PTSD claim is based on in service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressful incident or incidents).

With regard to personal assault cases, the Court has stated 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Patton v. West, 12 Vet. App. 272 (1999).  
(citing VA Adjudication Procedural Manual M21-1) Part III, 
paragraph 5.14 (c).  These special evidentiary procedures for 
PTSD claims based on personal assault are substantive rules 
that are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

38 C.F.R. § 3.304 (f) (3) provides:  If a PTSD claim is based 
on in service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressful incident or incidents.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavioral changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavioral changes 
that may constitute credible evidence of a stressor include, 
but are not limited to:  request for transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavioral changes.  

VA will not deny a PTSD claim that is based on in service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records, or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

A review of the evidence currently of record reveals 
inconsistencies in the veteran's treatment reports and 
varying psychiatric diagnoses.  The veteran has claimed since 
the mid 1990's that he sustained trauma in service when he 
was threatened with castration and subjected to a homosexual 
rape attempt while serving in Germany in 1955.  Received in 
May 1997 was a communication from the veteran in which he 
listed a number of names of individuals apparently in his 
unit at the time of the incident in question.  However, there 
are no addresses or further information with regard to the 
individuals.  The veteran also referred to having been seen 
by a psychologist in the late 1950's.  Of record is an April 
1997 statement from that individual who reported that "there 
were no indications that we discussed his military experience 
or that he talked of traumatic experiences in the service."  
The medical evidence thereafter reveals differing opinions as 
to whether or not the veteran has a psychiatric disorder, to 
include PTSD, related to his active service.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  VA should contact the veteran and 
notify him of the opportunity to furnish, 
or to advise VA of any potential source 
or sources of evidence of behavioral 
changes or other evidence that might 
constitute credible supporting evidence 
of his reported in service stressful 
incident.  Specific examples of 
corroborating alternative evidence, to 
include statements from family members or 
any other long time acquaintances should 
be provided.  The veteran should be 
advised that, if requested, VA will 
assist him in obtaining updated records 
of treatment from any medical personnel, 
provided that he gives sufficient 
identifying information and written 
authorization.  Depending on the response 
received by the veteran, assistance to 
him should then be afforded.  

2.  VA should also request from the 
veteran a comprehensive and detailed 
statement regarding the stressful 
incident to which he alleges he was 
exposed while in service.  He should be 
asked to try to provide specific details 
with regard to the claimed stressful 
event, such as the date, the place, 
detailed description of the event, and 
identifying information concerning any 
other individuals involved, including the 
names, ranks, and specific assignment and 
any other identifying details.  He should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  

3.  Thereafter, VA should arrange for the 
veteran to undergo an examination by a 
physician knowledgeable in psychiatry, 
who has not previously examined him, for 
the purpose of determining the nature, 
extent, and etiology of any psychiatric 
disorder, including PTSD, that may be 
present.  The claims folder, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
reviewing the veteran's claims file, the 
examiner should identify and examine all 
records indicating any change in behavior 
or performance subsequent to the claimed 
assault or assaults alleged by the 
veteran to have occurred during active 
service, and offer an opinion as to the 
clinical significance, if any, of such 
evidence of changes.  The examiner should 
then express an opinion as to whether it 
is at least as likely as not (at least a 
50 percent probability) that any in 
service stressful experience or 
experiences described by the veteran 
occurred.  If the examiner determines 
that any claimed in service stressful 
event occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the reported 
stressful event.  The examiner is 
requested to provide a rationale for any 
opinion expressed and is advised that, if 
a conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  When the foregoing has been 
completed, the issue of the veteran's 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
based on personal assault should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.  

By this REMAND, the Board expresses no opinion as to any 
final outcome warranted.  This REMAND is primarily for the 
purpose of complying with all applicable, legal and 
regulatory requirements and for the purpose of obtaining all 
evidence of which VA has been notified.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran is 
hereby placed on notice that pursuant to the provisions of 
38 C.F.R. § 3.655 (2007), failure to cooperate by not 
attending any requested VA examination may result in an 
adverse determination.  He is also placed on notice that he 
is to provide more specific information with regard to the 
reported stressful experience he had while on active service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



